 In theMatter of BRAYTON FLYING SERvicx,INC.andINTERNATIoNALASSOCIATION OF MACHINISTS,DisnuarNo. 9, A. F. of L.Case No. 14R-755.Decided November 6,194 3Fordyce, White, Mayne, Williams d Hartman, by Mr. N. W. Hart-man,of St. Louis, Mo., for the Company.Mr. Nelson BrinerandMr. Oscar Morley,of St. Louis, Mo., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,District No. 9, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Brayton Flying Service, Inc., St. Louis, Missouri,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Ryburn L.Hackler, Trial Examiner.Said hearing was held at St. Louis, Mis-souri, on October 12, 13, 14, 15, 19, 20, and 21, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.During the hearing counselfor the Company moved several times to dismiss the petition on theground that the Company is not subject to the jurisdiction of the Board.The Trial Examiner reserved rulings. The motions are herebygranted.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTBrayton Flying Service, Inc., operates a hangar at Lambert Field,St. Louis, Missouri, where it services United States Army Air Forces53 N. L.B. B., No. 80.497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDprimary training aircraft under a personal services contract with theUnited States Army.The Company services about 7 or 8 aircraftand about 25 engines per month.All aircraft and engines servicedby the Company are shipped or flown from airfields within theState of Missouri to. a United, States Army Air Depot Detachment, atLambert Field.. Said engines or aircraft are, thereafter turned overto the Company by a representative of the United States Army atthat might be needed for its work but merely furnishes labor.Uponcompletion of its operations, the Company turns the aircraft or en-gines over to a representative of the United States Army at'LambertField'.United States Army to airfields within the State of Missouri.The record indicates that none of the aircraft or engines workedupon by the Company are shipped to or from Lambert Field frompoints other than within the State of Missouri.The Company is notengaged in the manufacture or assembly of any product used in itsabove-described operations, but engages solely in general repair workfor the United States Army.We find that the operations of the Company at Lambert Field donot , affect interstate commerce within the meaning of the NationalLabor Relations Act: - We shall therefore dismiss the petition.ORDERUpon the basis of 'theforegoing findings of fact, the National LaborRelations`Board hereby orders that the petition for investigation andcertification of representatives of employees of Brayton Flying Serv-ice, Inc., St. Louis, Missouri, filed by International Association ofMachinists, District No. 9, A. F. of'L., be, and it hereby is, dismissed.